DETAILED ACTION
Claims 16 - 29 of U.S. Application No. 17381003 filed on 7/20/2021 are presented for examination. Claims 1-15 have been cancelled.
This application is a continuation of application 16482498.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/20/2022, 3/22/2022, and 7/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 of U.S. Patent No. 11095171. Although the claims at issue are not identical, they are not patentably distinct from each other because:
This application 17381003
Issued patent 11095171
Claim 16: A motor comprising: 
a shaft; 
a rotor disposed outside the shaft; 
a stator disposed outside the rotor; and 
a housing configured to accommodate the rotor and the stator, 
wherein the stator includes a stator core, an insulator disposed on the stator core, and a coil wound around the insulator, 
wherein the insulator includes a main body on which the coil is wound, an inner guide configured to protrude from an inner side of the main body, an outer guide configured to protrude from an outer side of the main body, a protruding part configured to protrude from the main body, and a groove formed in an upper portion of the protruding part, 

wherein the groove is inclined with respect to an inner side surface of the protruding part, 



Claim 11: A motor comprising:
a shaft;
a rotor disposed outside the shaft;
a stator disposed outside the rotor; and
a housing configured to accommodate the rotor and the stator,
wherein the stator includes a stator core, an insulator disposed on the stator core, and a coil wound around the insulator,
wherein the insulator includes a main body on which the coil is wound, an inner guide configured to protrude from an inner side of the main body, an outer guide configured to protrude from an outer side of the main body, a protruding part configured to protrude from the main body, and a groove formed in an upper portion of the protruding part,

wherein the groove is inclined with respect to the inner side surface of the protruding part.

wherein the groove is formed from an inner side surface of the protruding part to an outer side surface of the protruding part, and

Claim 16. wherein the main body includes a first main body disposed inside the protruding part and a second main body disposed outside the protruding part with respect to the protruding part, 




Claim 12/11. the main body includes a first main body disposed inside the protruding part and a second main body disposed outside the protruding part based on the protruding part;
the coil is wound around the first main body and then wound around the second main body after passing through the groove;
Claim 16. and wherein a winding direction of the coil wound on the first main body and a winding direction of the coil wound on the second main body are the same.
Claim 13. … winding directions of the first coil and the second coil are the same.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12, 14 of U.S. Patent No. 11095171. Although the claims at issue are not identical, they are not patentably distinct from each other because:
This application 17381003
Issued patent 11095171
Claim 19. A motor comprising: 
a shaft; 
a rotor disposed outside the shaft; 
a stator disposed outside the rotor; and 
a housing configured to accommodate the rotor and the stator, 
wherein the stator includes a stator core, an insulator disposed on the stator core, and a coil wound around the insulator, 
wherein the insulator includes a main body on which the coil is wound, an inner guide configured to protrude from an inner side of the main body, an outer guide configured to protrude from an outer side of the main body, a protruding part configured to protrude from the main body, and a groove formed in an upper portion of the protruding part, 

wherein the groove is inclined with respect to an inner side surface of the protruding part, 

Claim 26. the groove is open at the inner side surface and an outer side surface of the protruding part.



Claim 11. A motor comprising:
a shaft;
a rotor disposed outside the shaft;
a stator disposed outside the rotor; and
a housing configured to accommodate the rotor and the stator,
wherein the stator includes a stator core, an insulator disposed on the stator core, and a coil wound around the insulator,
wherein the insulator includes a main body on which the coil is wound, an inner guide configured to protrude from an inner side of the main body, an outer guide configured to protrude from an outer side of the main body, a protruding part configured to protrude from the main body, and a groove formed in an upper portion of the protruding part,

wherein the groove is inclined with respect to the inner side surface of the protruding part

wherein the groove is formed from an inner side surface of the protruding part to an outer side surface of the protruding part, 

Claim 19. the main body includes a first main body disposed inside the protruding part and a second main body disposed outside the protruding part with respect to the protruding part,



 
Claim 12. the main body includes a first main body disposed inside the protruding part and a second main body disposed outside the protruding part based on the protruding part;
the coil is wound around the first main body and then wound around the second main body after passing through the groove;
as one area of the coil is cut, the coil is divided into a first coil disposed on the first main body and a second coil disposed on the second main body; and
two end portions are formed in each of the first coil and the second coil.
Claim 19. a winding direction of the coil wound on the first main body and a winding direction of the coil wound on the second main body are opposite to each other.
Claim 14. … winding directions of the first coil and the second coil are opposite to each other

Claims 17-18, 22-25 are rejected for depending on claim 16, and claims 20-21, 26-29 are rejected for depending on claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832